DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller et al. (WO 2012/075985) in view of Grenn et al. (US 2008/0179119; hereinafter “Grenn”).

Claim 1
Weller discloses a two-speed transmission for a rotary drive system, the two-speed transmission comprising (see any of FIGS. 1-3): 
an input shaft (31 or 4);
an output shaft (32 or 63) fixed to an output pulley (2 or 62); 
a one-way clutch (6) arranged to constrain a speed of the input shaft to be no greater than a speed of the output shaft; 
a planetary gear drive (10) including: a carrier (13) fixed to the input shaft (4 or 31) (via e.g., 72); a plurality of planet gears (15) supported for rotation with respect to the carrier (13); 
a ring gear (11) engaged with the plurality of planet gears (15); and 
a sun gear (14) fixed to the output shaft and engaged with the plurality of planet gears (15); and, 
an electromagnetic brake (40) configured to selectively ground the ring gear (11).
	Weller does not disclose that the input shaft is fixed to an input pulley. However, Grenn discloses that an engine crankshaft may be connected to a planetary gearset via a pulley-belt (74, 76, 78). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Weller to have added a pulley and belt arrangement in order to provide increased flexibility in the design choice for the placement of the engine.

Claim 9
Weller as modified discloses an accessory drive comprising: a two-speed transmission according to claim 1 (see rejection of claim 1); a primary drive pulley (Grenn, 74 or 78); a primary belt (Grenn, 76). Weller does not disclose what is on the output belt and therefore does not disclose both a first accessory pulley and second accessory pulley where the secondary belt winds around the output pulley, and first and second accessory pulleys. However, Grenn discloses an output of a planetary gearset may include pulleys (86, 88) for multiple different accessories (82, 84). It would have .

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller in view of Grenn, as set forth in the rejection of claim 1, and further in view of Brun (GB 2481394). 

Claim 2
	Weller discloses that the input and output from the planetary gearset are connected at opposite sides of the planetary gearset (see e.g., FIG. 3 of Weller, illustrating the input connecting at the right side of the planetary gearset and the output connecting at the left side of the planetary gearset). Weller as modified discloses that the output pulley is off to one side of the planetary gearset but does not disclose wherein the input pulley is axially arranged between the planetary gear drive and the output pulley since the input pulley is radially overlapping the planetary gearset in Weller. However, Brun discloses that the input pulley may be off to the side of the planetary gearset (see FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have further modified Weller so that the pulley (2, 62) was axially adjacent to the planetary gearset rather than radially overlapping since this is an obvious rearrangement of parts without a change to the functioning or 

Claim 3
Weller does not disclose wherein the planetary gear drive is arranged between the input pulley and the electromagnetic brake. However, Brun discloses a planetary gearset (40) arranged between an input (connected to the right of 30 in FIG. 1) and a brake (50), i.e., the brake is on the output side of the planetary gearset rather than the input side (see FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Weller to have placed the brake on the left side of the planetary gearset in FIGS 1-3 of Weller rather than the right side since this is an obvious rearrangement of parts without any change to the functioning or operation of the device (see MPEP 2141) and in this case would allow for the control lines or power source for the brake to be positioned at a different side of the planetary gearset and therefore within a different space of the vehicle which is an obvious design choice.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weller in view of Grenn, as set forth in the rejection of claim 1, and further in view of Takahashi et al. (US 2003/0104900; hereinafter “Takahashi”). 



Claim 10
Weller as modified does not disclose wherein the second accessory drive pulley is fixed to a reversible electric machine. However, Takahashi discloses that one of multiple accessories may include a reversible electric machine (Takahashi, 4). It would have been obvious to one having ordinary skill in the art before the effective filing date to have further modified Weller so that one of the accessories is a reversible electric motor in order to provide a motor/generator capable of continuously varying the speed of the output shaft in both directions.

Claim 11
Weller discloses an accessory drive comprising (see any of FIGS. 1-3): 
an input shaft (31 or 4);
an output shaft (32 or 63) fixed to an output pulley (2 or 62); 
a one-way clutch (6) arranged between the input and output shafts; 
an electromagnetic actuator (40) configured to selectively establish an overdrive speed relationship between the input shaft and the output shaft (by grounding the ring gear 11).
	Weller does not disclose that the input shaft is fixed to an input pulley or a primary belt wound around a primary drive pulley and the input pulley. However, Grenn discloses that an engine crankshaft (72) may be connected to a planetary gearset via a pulley-belt (74, 76, 78). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Weller to have added a primary belt and pulley arrangement on the input shaft at one end of the belt and primary drive pulley at 
Weller does not disclose a first accessory pulley; a second accessory pulley, and a secondary belt would around the output pulley, the first accessory pulley, and the second accessory pulley. However, Takahashi discloses an output of a planetary gearset may include pulleys for multiple different accessories (4-7). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Weller to include multiple accessory pulleys along the belt on the output pulley in order to power multiple accessories using the same transmission and power source.

Claim 12
Weller as modified according to claim 11 discloses wherein the second accessory drive pulley is fixed to a reversible electric machine (Takahashi, 4).

Allowable Subject Matter
Claim 4 is allowed.
With reference to claim 4, the prior art does not disclose or render obvious a two- speed transmission comprising the combination of features including “a support bracket adapted for fixation to an internal combustion engine; a central support shaft fixed to the support bracket; a first ball bearing arranged between the central support shaft and the sun gear; and a needle roller bearing arranged between the central support shaft and the output shaft.” The prior art does not disclose or render obvious the specific 
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 5, the prior art does not disclose or render obvious an accessory drive comprising: “a ring gear carrier fixed to the ring gear; a second ball bearing arranged between the ring gear carrier and the sun gear; a cover plate fixed to the ring gear; and a third ball bearing arranged between the cover plate and the input shaft.” The closest prior art is Weller however there is no reasons to modified Weller to include the combination claimed.
With reference to claim 7, the prior art does not disclose or render obvious an accessory drive comprising: “a two-speed transmission according to claim 1; a primary drive pulley; a first accessory pulley; a second accessory pulley; a primary belt wound around the primary drive pulley, the first accessory drive pulley, and the input pulley; and a secondary belt wound around the output pulley and the second accessory pulley.” Takahashi discloses that the belt on the output pulley can also wind around a drive pulley and multiple accessory pulleys, but does not include, for example, another belt which powers a different accessory on the input shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659